IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00191-CR

CATARINO JOSE CASTILLO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 08-02613-CRF-85


                          MEMORANDUM OPINION

      Catarino Castillo was convicted of aggravated assault on a public servant, evading

arrest with a vehicle, and possession of a controlled substance with intent to deliver (one

gram or more but less than four grams). See Castillo v. State, No. 10-09-00286-CR, 2011

WL 5221238, at *1 (Tex. App.—Waco Oct. 26, 2011, pet. ref’d) (mem. op., not designated

for publication). Castillo appealed his conviction, and we affirmed the trial court’s

judgment on October 26, 2011. Id. at *1, 12.
           Castillo, acting pro se, then filed a motion for new trial on July 6, 2021. On July 7,

2021, the trial court signed an order dismissing the motion for new trial for want of

jurisdiction. Castillo now appeals from the trial court’s order.

           Generally, a criminal defendant may only appeal from a final judgment. State v.

Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). An order dismissing a motion for

new trial is not a separately appealable order. See Hernandez v. State, No. 03-11-00673-CR,

2012 WL 254606, at *2–3 (Tex. App.—Austin Jan. 25, 2012, no pet.) (mem. op., not

designated for publication) (order denying motion for new trial is not separately

appealable order); Billiot v. State, No. 02-11-00298-CR, 2011 WL 4469232, at *1 (Tex.

App.—Fort Worth Aug. 30, 2011, pet. ref’d) (per curiam) (mem. op., not designated for

publication) (no statutory authorization for direct appeal from denial of motion for new

trial independent of direct appeal from underlying conviction).

           Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.

43.2(f).




                                                      MATT JOHNSON
                                                      Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed September 22, 2021
Do not publish
[CR25]




Castillo v. State                                                                          Page 2